


110 HR 3405 IH: To require persons to certify that they have not violated

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3405
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Gene Green of
			 Texas (for himself and Mr. Ryan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require persons to certify that they have not violated
		  foreign corrupt practices statutes before being awarded Government contracts,
		  and for other purposes.
	
	
		1.Required certification by
			 persons prior to award of Federal contracts
			(a)ProhibitionAn Executive agency—
				(1)may not enter into
			 a contract for the procurement of goods or services with any person or entity
			 unless that person or entity has certified that the person or entity, and each
			 of its officers, employees, and agents, have not violated section 30A of the
			 Securities Exchange Act of 1934, section 104 or 104A of the Foreign Corrupt
			 Practices Act of 1977, or any comparable law of any other country; and
				(2)may not allow any
			 contractor awarded a contract by the agency to enter into a subcontract (at any
			 tier) under the contract with any person or entity that has not made the
			 certification described in paragraph (1).
				(b)Executive agency
			 definedIn this Act, the term Executive agency has
			 the meaning provided in section 105 of title 5, United States Code.
			(c)ApplicabilitySubsection
			 (a) applies—
				(1)to contracts
			 entered into after the date of the enactment of this Act; and
				(2)to subcontracts
			 (at any tier) awarded under such contracts.
				
